Citation Nr: 1641293	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher initial evaluation for a respiratory illness due to an undiagnosed disability rated as 10 percent disabling from November 2, 1993, to March 3, 2011.

2.  Entitlement to a higher initial evaluation for a respiratory illness due to an undiagnosed disability rated as 60 percent disabling from March 3, 2011.

3.  Entitlement to a higher or separate initial evaluation for a cold injury to both feet rated as 10 percent disabling from June 29, 1994, to January 12, 1998.

4.  Entitlement to a higher initial evaluation for a cold injury to the right foot rated as 10 percent disabling from January 12, 1998, to April 11, 2011.

5.  Entitlement to a higher initial evaluation for a cold injury to the left foot rated as 10 percent disabling from January 12, 1998, to April 11, 2011.

6.  Entitlement to a higher initial evaluation for a cold injury to the right foot rated as 20 percent disabling from April 11, 2011.
7.  Entitlement to a higher initial evaluation for a cold injury to the left foot rated as 20 percent disabling from April 11, 2011.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from July 1987 to July 1989 and from November 1990 to June 1991 which service included service in South West Asia from January 1991 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2012 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In December 2015, the Board remanded the above issues for additional development.  In that decision, however, the Board granted entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective December 1, 2011, based on the evidence showing that he was employed on a full-time basis prior to December 1, 2011.  As such, the TDIU is no longer before the Board.

The claims for initial evaluations in excess of 20 percent for right and left foot cold injuries are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  From November 2, 1993, to March 3, 2011, the preponderance of the evidence showed that the Veteran's respiratory illness was not manifested by adverse symptomatology that equated to at least moderately severe emphysema with residual marked dyspnea or cardia embarrassment on moderate exertion.

2.  From October 7, 1996, to March 3, 2011, the preponderance of the evidence showed that the Veteran's respiratory illness was not manifested by at least an FEV-1, FEV-1/FVC, or DLCO (SB) that was between 56 and 65percent of predicted value; maximum oxygen consumption 20 ml/kg/min (with cardiorespiratory limit) or less; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; acute respiratory failure; a need for outpatient oxygen therapy; pleurisy with empyema; and/or a total spontaneous pneumothorax.

3.  From March 3, 2011, the preponderance of the evidence shows that the Veteran's respiratory illness is not manifested by adverse symptomatology that equates to very severe emphysema with marked restriction of respiratory excursions, chest deformity, intractable to treatment, being persistent underweight, marked weakness and fatigability on slight exertion; intrapleural or extrapleural pneumolysis; FEV-1, FEV-1/FVC, or DLCO (SB) that is less than 40 percent of predicted value; maximum oxygen consumption 15 ml/kg/min (with cardiorespiratory limit) or less; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; acute respiratory failure; a need for outpatient oxygen therapy; pleurisy with empyema; and/or a total spontaneous pneumothorax.

4.  From June 29, 1994, to January 12, 1998, the preponderance of the evidence showed that the Veteran's cold injury to both feet was not manifested by adverse symptomatology that equated to persistent moderate swelling, tenderness, redness in one or both feet. 

5.  From January 12, 1998, to April 11, 2011, the preponderance of the evidence showed that the Veteran's cold injury to the right foot was not manifested by adverse symptomatology that equated to persistent moderate swelling, tenderness, redness, etc. . . or arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

6.  From January 12, 1998, to April 11, 2011, the preponderance of the evidence showed that the Veteran's cold injury to the left foot was not manifested by adverse symptomatology that equated to persistent moderate swelling, tenderness, redness or arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).


CONCLUSIONS OF LAW

1.  From November 2, 1993, to March 3, 2011, the criteria for a rating in excess of 10 percent for a respiratory illness have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6811 (1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6840 to 6845 (2015).

2.  From March 3, 2011, the criteria for a rating in excess of 60 percent for a respiratory illness have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6811 (1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6840 to 6845 (2015).

3.  From June 29, 1994, to January 12, 1998, the criteria for a rating in excess of 10 percent or separate initial evaluations for a cold injury to both feet have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10 (2015). 

4.  From January 12, 1998, to April 11, 2011, the criteria for a rating in excess of 10 percent for a cold injury to the right foot have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015). 

5.  From January 12, 1998, to April 11, 2011, the criteria for a rating in excess of 10 percent for a cold injury to the left foot have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran and his representative claims in substance, that the clamant' s adverse symptomatology due to his respiratory illness and cold injury to the feet meet the criteria for higher evaluations at all times during the pendency of the appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In adjudicating the claims the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

a.  The Respiratory Illness

The March 2012 rating decision granted service connection for a respiratory illness due to an undiagnosed disability and rated it as 10 percent disabling from November 2, 1993, to March 3, 2011, and 60 percent disabling from March 3, 2011, under 38 C.F.R. § 4.97, Diagnostic Code 6811 (1996) and later 38 C.F.R. § 4.97, Diagnostic Codes 6840 to 6845 (2015).

Since the Veteran filed his claim the criteria for rating respiratory illnesses under 38 C.F.R. § 4.97 changed.  Specifically, the schedular criteria that were in effect at the beginning of the rating period at issue in this appeal were amended effective October 7, 1996.  See 61 FR 46720-02 (Sept. 5, 1996).  The October 1996 criteria remains in effect.  See 38 C.F.R. § 4.97, Diagnostic Code 6845 (General Rating Formula for Restrictive Lung Disease) (2015).  Tellingly, the March 2016 supplemental statement of the case in compliance with the December 2015 Remand both notified the Veteran of the old and new rating criteria as well as adjudicated his claims under these criteria for the entire appeal period.  Accordingly, the Board finds that the Veteran has been provided notice of the old and new rating criteria and adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

However, given the change in law, while VA may consider the old criteria for rating respiratory illnesses for the entire period during which the appeal has been pending, it may only consider the new criteria from October 7, 1996.  See 38 U.S.C.A. § 5110(g) (West 2014), Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  

Under the regulations in effect prior to October 7, 1996, moderate pleurisy, purulent (emphysema), with some embarrassment of respiratory function, is rated 10 percent disabling.  Moderately severe; with residual marked dyspnea or cardia embarrassment on moderate exertion is rated 30 percent disabling.  Severe; with extensive pleural or pleuropericardial adhesions, marked restriction of respiratory excursions and chest deformity, intractable to treatment, is rated 60 percent disabling.  Very severe; when in addition to the finding and symptoms outlined under "severe" there is persistent underweight, with marked weakness and fatigability on slight exertion, is rated 80 percent disabling.  Following intrapleural or extrapleural pneumolysis, it is rated 100 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6811 (1996).

Under the regulations in effect from October 7, 1996, Diagnostic Codes 6840 through 6845 are rated either under the General Rating Formula for Restrictive Lung Disease, or the primary disorder is rated.  The restrictive lung diseases include Diagnostic Code 6840 (diaphragm paralysis or paresis), Diagnostic Code 6841 (spinal cord injury with respiratory insufficiency), Diagnostic Code 6842 (kyphoscoliosis, pectus excavatum, pectus carinatum), Diagnostic Code 6843 (traumatic chest wall defect, pneumothorax, hernia, etc.), Diagnostic Code 6844 (post-surgical residual, e.g., lobectomy, pneumonectomy), and Diagnostic Code 6845 (chronic pleural effusion or fibrosis).  38 C.F.R. § 4.97 (2015).

The General Rating Formula for Restrictive Lung Disease provides that Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97. 

Notes to the General Rating Formula for Restrictive Lung Disease provide further rating guidance.  Note (1) provides that a 100-percent rating shall be assigned for pleurisy with empyema, with or without pleurocutaneous fistula, until resolved.  Note (2) provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  Note (3) provides that gunshot wounds of the pleural cavity with bullet or missile retained in lung, pain or discomfort on exertion, or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion shall be rated at least 20-percent disabling.  Disabling injuries of shoulder girdle muscles (Groups I to IV) shall be separately rated and combined with ratings for respiratory involvement.  Involvement of Muscle Group XXI (Diagnostic Code 5321), however, will not be separately rated.  38 C.F.R. § 4.97. 

i.  From November 2, 1993, to March 3, 2011

The Veteran was first afforded a VA mouth and throat examination in June 1994.  At that time, the Veteran complained of a tightness of the throat when under stress which caused coughing, including at night, which coughing caused him to awaken, as well as shortness of breath and expectorating mucus.  On examination, he had a lesion on the uvula, post-nasal drip, and erythema of the anterior commissure.

At the June 1994 general VA examination the Veteran complained that his throat constricts at night, he had a problem with phlegm in his throat, and he had a problem with tiring easily.  On examination, his respiratory system examination was negative.  Similarly, his cardiovascular system examination was negative and essentially normal.  His respirations were 28.  His diagnoses included questionable bronchitis.

At the June 1994 respiratory VA examination, the Veteran complained of breathing difficulties.  However, on examination, he did not have any objective findings of a respiratory disorder.  It was also opined that a PFT was not indicated and his diagnoses were allergic reaction and post-nasal drip.

In March 1995, the Veteran was afforded a PFT and it showed an FEV-1 of 85 percent of predicted value and a FEV-1/FVC of 106 percent of predicted value.  

At the March 1996 personal hearing the Veteran testified that he was constantly spitting up phlegm and to breathe normally he has to constantly remove dried blood from his nose.  In statement in support of claim received during this appeal period, the Veteran complained of, in substance, excess phlegm build-up and chronic coughing spells with difficulty breathing.

In March 2005, the Veteran was afforded another PFT and it showed an FVC of 64 percent of predicted value, a TLC of 67 percent of predicted value, and a DLCO (SB) of 80 percent of predicted value.  The March 2005 PFT did not report the Veteran's FEV-1 or FEV-1/FVC.  In August 2005 chest computerized tomography (CT) and chest X-rays did not show any abnormalities.  

At the August 15, 2005, VA esophagus examination, the Veteran complained of a regular and frequent dry cough as well as a need to clear his throat frequently.  He also complains of the following periodic symptoms: post-nasal drip, flu-like symptoms, hoarseness accompanied by an acid taste in his mouth, coughing up phlegm, pain on swallowing, a burning sensation in his throat, dysphagia, and nausea.  However, he denied have a problem with shortness of breath, chest pain, loss of appetite, weight loss, anemia, ematemesis, fever, chills, vomiting, hiccupping, and belching.  On examination, his respiratory rate was 18 and his chest was clear to auscultation with no rhonchi, rales, or wheezes.  His heart had a regular rate and rhythm with no gallops, rubs, or murmurs.

At a subsequent August 18, 2005, VA respiratory examination the Veteran complained of coughing spells which were difficult to control.  He also reported that he could climb four flights of stairs before he became short of breath.  The Veteran also denied a history of hay fever.  On examination, the lungs were clear, his cardiac examination was normal, and there was no clubbing or edema.  Chest X-rays showed a question of bilateral hilar lymphadenopathy.  The PFT showed restriction with a FVC of 64 percent of predicted value, a total lung capacity of 67 percent of predicted value, and a DLCO in the lower limits of normal at 80 percent of predicted value. 

At a subsequent August 23, 2005, VA respiratory examination the Veteran complained of post-nasal drip and an hourly need to clear his throat because of phlegm build-up.  The Veteran also complained of recurring episodes of repeated coughing on the average every four to six weeks accompanied by feeling that his throat was closing up and difficulty breathing.  On examination, he was well-developed and well-nourished.  Tympanic membranes were within normal without middle ear fluid or external canal discharge.  The Veteran had a very sensitive throat.  He had no unusual masses in the neck.

At the February 2006 VA Gulf War examination, the Veteran continued to complain of a constant need to clear his throat and cough.  He also reported that he occasionally had coughing fits and was not be able to breathe.  On examination, respirations were 18, his heart had a regular rate and rhythm with no murmurs, rubs, or gallops, and his chest was clear to auscultation and percussion. 

The Veteran was next examined in November 2010.  At that time, the Veteran complained of coughing spells approximately one to two times per month triggered by phlegm buildup to the point that he coughed and felt that his airway closed.  The Veteran reported that the spells lasted approximately 10 to 15 minute.  The Veteran's August 2005 PFT showed mild restriction.  It was noted that the Veteran was being treated with two medications.  The Veteran reported that he did not feel like he had any PND, chronic nasal congestion, or gastroesophageal reflux disease (GERD) but felt phlegm sitting in his chest.  The Veteran denied having a problem with fevers, night sweats, weight gain, weight loss, daytime hyper-somnolence, and hemoptysis.  It was also noted that the Veteran did not use anticoagulants, a CPAP, oxygen, or therapy.  He also did not have a tracheostomy.  On examination, he was well-developed, well-nourished, alert, cooperative, and in no acute distress.  His respiration rate was 16.  His heart was regular with normal S1 and S2 and no murmurs, gallops, or friction rubs.  The point of maximal impulse was within the midclavicular line.  He did not have either cardiomegaly, congestive heart failure, pulmonary hypertension, left ventricular hypertrophy, cor pulmonale, congestive heart failure, residual pulmonary emboli, respiratory failure, chronic pulmonary thromboembolism, or ankylosing spondylitis.  The diagnosis was mild restrictive lung disease.

VA treatment records during this appeal period also periodically document the Veteran's complaints and treatment for chronic coughing spells with bloody sputum.  However, the Board finds that nothing in these treatment records show the severity of the Veteran's adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Under the regulations in effect prior to October 7, 1996, the Board acknowledges that the Veteran has competently and credibly reported having a problem with difficult to control coughing spells with breathing difficulties.  See Davidson.  Moreover, the August 18, 2005, VA respiratory examiner reported that that chest X-rays showed a "question of" bilateral hilar lymphadenopathy.  

However, the Board finds that the preponderance of the evidence shows that the objective respiratory symptomatology seen on examination is best characterized as moderate emphysema with some embarrassment of respiratory function as opposed to moderately severe emphysema with residual marked dyspnea or cardia embarrassment on moderate exertion.  The Board has reached this conclusion because, despite his reports of coughing spells with breathing difficulties, the June 1994 general VA examiner opined that his repertory examination was negative and the June 1994 respiratory VA examiner opined that he did not have any objective findings of a respiratory disorder.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  The Board has also reached this conclusion because the August 18, 2005, VA respiratory examiner opined that the Veteran's DLCO was still in the lower limits of "normal" at 80 percent of predicted value; the November 2010 VA examiner opined that the August 2005 PFT showed only "mild" restriction; the August 2005 chest CT did not show any lung abnormalities; and the opinion that X-rays showed the Veteran had hilar lymphadenopathy was not a definitive diagnosis and therefore not probative.  The Board also finds that the August 2005 and February 2006 VA examinations support the finding that the Veteran's adverse symptomatology is best characterized as moderate because they reported that his chest or lungs were clear to auscultation with no rhonchi, rales, and/or wheezes.  The Board also finds that November 2010 VA examiner's opinion that the Veteran only had "mild" restrictive lung disease weighs in favor of characterizing his respiratory disability as causing no more than moderate emphysema with some embarrassment of respiratory function.  In this regard, at the November 2010 VA examination the Veteran also denied having a problem with fevers, night sweats, weight gain, weight loss, daytime hypersomnolence, or hemoptysis and did not use anticoagulants, tracheostomy, CPAP, oxygen, or therapy.  The November 2010 VA examiner also opined that the Veteran did not have cardiomegaly, congestive heart failure, pulmonary hypertension, left ventricular hypertrophy, cor pulmonale, congestive heart failure, residual pulmonary emboli, respiratory failure, chronic pulmonary thromboembolism, or ankylosing spondylitis.  Furthermore, the Board finds that the above opinions by the VA examiners as to the severity of the Veteran's symptomatology more probative than any lay claims to the contrary from the Veteran and other lay persons because the VA examiners have greater medical expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not meet the criteria for a rating in excess of 10 percent for his respiratory disorder during this part of the appeal period because the record shows that it did not cause adverse symptomatology that equated to at least moderately severe emphysema with residual marked dyspnea or cardia embarrassment on moderate exertion.  38 C.F.R. § 4.97, Diagnostic Code 6811 (1996); Owens.  Accordingly, under the regulations in effect prior to October 7, 1996, the Board finds that the Veteran did not meet the criteria for a rating in excess of 10 percent for his respiratory disorder at any time from November 2, 1993, to March 3, 2011.  Id; Fenderson.  

Under the regulations in effect from October 7, 1996, the Board finds that the record also shows that the Veteran does not meet the criteria for a higher evaluation.  The Board has reached this conclusion because the PFTs conducted during this part of the appeal period show, at its worst, his FEV-1 was 85 percent of predicted value, his FEV-1/FVC was 106 percent of predicted value, and his DLCO (SB) was 80 percent of predicted value and not at least the 65 percent, or less, of predicted value required for a higher evaluation.  38 C.F.R. § 4.97 (2015).  Likewise, the Board finds that the Veteran did not meet the criteria for a rating in excess of 10 percent during this part of the appeal period because the record is negative for any evidence that his maximum oxygen consumption at least 20 ml/kg/min (with cardiorespiratory limit) or less.  Id.  Similarly, because the record is negative for his disability causing cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, a need for outpatient oxygen therapy, pleurisy with empyema, and/or a total spontaneous pneumothorax, the Board finds that the Veteran did not meet the criteria for a rating in excess of 10 percent during this part of the appeal period.  Id.  In fact, the November 2010 VA examiner specifically opined that he did not have most of these symptoms and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Lastly, in reaching this conclusion the Board has not overlooked the fact that the Veteran is competent to report on what he can see and feel.  See Davidson.  However, the Board finds that his opinions as to the severity of his respiratory disability have limited probative value because this is a complex medical question which as a lay person he is not competent to answer.  Id.  Therefore, under the regulations in effect from October 7, 1996, the Board also finds that the Veteran did not meet the criteria for a rating in excess of 10 percent for his respiratory disorder at any time October 7, 1996, to March 3, 2011.  Id; Fenderson.  

ii.  From March 3, 2011

On March 3, 2011, the Veteran was afforded a PFT and it showed a FEV-1 of 71 percent of predicted value, a FEV-1/FVC of 88 percent of predicted value; and a DLCO (SB) of 55 percent of predicted value.  

The Veteran was examined in December 2011.  At that time, the Veteran complained of a severe cough and dyspnea on exertion since his deployment in 1990.  He also reported that his symptoms had worsened in the past several years.  It was thereafter noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, the use of inhaled medications, the use of oral bronchodilators, require the use of antibiotics, or require outpatient oxygen therapy.  It was next opined that the Veteran did not have any of the following pulmonary conditions: asthma, bronchiectasis, sarcoidosis, pulmonary vascular disease including pulmonary embolism, bacterial lung infection, mycotic lung infection, pneumothorax, gunshot/fragment wound, cardiopulmonary complications, respiratory failure, tumors, and neoplasms.  It was also opined that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or, symptoms related to his restrictive lung disease.  It was next reported that the Veteran's March 2011 chest X-ray, May 2011 computerized tomography (CT), and June 2011 high resolution computed tomography (HRCT) were normal.  It was opined that the Veteran's March 2011 PFT showed a FEV-1 of 71 percent of predicted value; a FEV-1/FVC of 88 percent of predicted value; and a DLCO (SB) of 55 percent of predicted value.  The examiner also opined that the Veteran's DLCO most accurately reflected the appellant's current pulmonary function.  The examiner also reported that the Veteran's maximum exercise capacity had not been tested.  The examiner thereafter noted that, while the Veteran's total lung capacity at the March 2011 PFT was reduced at 55 percent, the earlier March 1995 PFT showed an FEV-1/FVC of 88 percent, FEV-1 of 85 percent, and an FVC of 81 percent and the March 2011 echocardiogram showed normal LV function as well as normal RV size/function.  The examiner opined that the Veteran's restrictions on his PFTs and impaired gas exchange on PFT have worsened when the March 2011 PFT is compared to the 2005 and 1995 PFTs.  Lastly, it was opined that the Veteran's respiratory condition did not impact his ability to work.

In April 2011 the Veteran was afforded a PFT and it showed a FEV-1 of 109 percent of predicted value.  An August 2012 chest CT with contrast showed normal lung parenchyma and airways.  An August 2012 bronchoscopy showed diffuse erythema of the airways without lesions or foreign bodies.

At the subsequent October 2012 VA examination, the Veteran complained of coughing spells two to three times a day that each lasted about an hour.  He also reported that his symptoms had worsened in the past several years and had caused him to miss work.  It was thereafter noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, the use of inhaled medications, the use of oral bronchodilators, require the use of antibiotics, or require outpatient oxygen therapy.  It was next opined that the Veteran did not have any of the following pulmonary conditions: asthma, bronchiectasis, sarcoidosis, pulmonary vascular disease including pulmonary embolism, bacterial lung infection, mycotic lung infection, pneumothorax, gunshot/fragment wound, cardiopulmonary complications, respiratory failure, tumors, and neoplasms.  It was next reported that the Veteran's August 2012 chest CT showed his lungs appeared clear with no infiltrates masses or pleural effusions and the central airways appear patent.  An August 2012 bronchoscopy showed diffuse erythema of the airways.  The Veteran September 2012 PFT showed a FVC of 64 percent of predicted value and a DLCO (SB) of 80 percent of predicted value.  The examiner opined that the Veteran's DLCO most accurately reflected his current pulmonary function.  The examiner thereafter noted that, while the veteran's lungs were clear with an expiratory wheeze and oxygen saturation of below 97 percent, during a coughing fit at the examination his oxygen saturation went below 90 percent.  It was thereafter noted that his oxygen returned to 96 percent within 2 minutes.  The diagnosis was restrictive pulmonary process.

At the last March 2016 VA examination, the Veteran complained of six to seven coughing spells a day with shortness of breath.  He also reported that the coughing caused him to vomit if happened close to a meal.  It was next reported that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, the use of oral bronchodilators, require the use of antibiotics, or require outpatient oxygen therapy.  It was opined that the Veteran's only respiratory disorder was restrictive lung disease.  The examiner next reported that the Veteran's June 2014 PFT showed an FEV-1 of 71 percent of predicted value, an FEV-1/FVC of 109 percent of predicted value, and a DLCO (SB) of 57 percent of predicted value.  The examiner opined that the Veteran's DLCO most accurately reflected his current pulmonary function.  The examiner reported that the Veteran's maximum exercise capacity had not been tested.  The examiner thereafter noted that when the Veteran had a coughing spell at work he had to take a break until it passed.  The diagnosis was restrictive lung disease.

VA treatment records during this appeal period also periodically document the Veteran's complaints, diagnoses, and treatment for chronic coughing spells with bloody sputum.  However, the Board finds that nothing in these treatment records show the severity of the Veteran's adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin.

In statement in support of claim received during this appeal period the Veteran complained of, in substance, excess phlegm build-up and chronic coughing spells with difficulty breathing.

Under the regulations in effect prior to October 7, 1996, the Board acknowledges that the Veteran has competently and credibly reported a problem with a severe coughing spells and difficulty breathing.  See Davidson.  Moreover, an August 2012 bronchoscopy showed diffuse erythema of the airways.  In addition, the October 2012 VA examiner observed that the Veteran had an expiratory wheeze, oxygen saturation of below 97 percent, and oxygen saturation of below 90 percent during coughing fits.  

However, the Board finds that the preponderance of the evidence shows that the Veteran's adverse respiratory symptomatology is best characterized as no more than severe with extensive pleural or pleuro-pericardial adhesions, marked restriction of respiratory excursions and chest deformity, intractable to treatment as opposed to very severe emphysema with all of the above adverse symptomatology along with being persistent underweight with marked weakness and fatigability on slight exertion.  The Board has reached this conclusion because, despite the Veteran's reports of coughing spells with breathing difficulties, the December 2011, October 2012, and March 2016 VA examiners reported that his respiratory condition did not require the use of oral or parenteral corticosteroid medications, the use of inhaled medications, the use of oral bronchodilators, require the use of antibiotics, and/or require outpatient oxygen therapy. Moreover, the December 2011 and October 2012 VA examiners also opined that he did not have asthma, bronchiectasis, sarcoidosis, pulmonary vascular disease including pulmonary embolism, bacterial lung infection, mycotic lung infection, pneumothorax, cardiopulmonary complications, respiratory failure, tumors, or neoplasms.  The Board has also reached this conclusion because the December 2011 VA examiner opined that the Veteran's March 2011 chest X-ray, May 2011 CT, and June 2011 HRCT were normal.  The Board's finding that the objective respiratory symptomatology seen on examination is best characterized as no more than severe is further strengthened by the fact that the December 2011 VA examiner opined that the Veteran's respiratory condition did not impact his ability to work and the March 2016 VA examiner's report that its only impact on employment was a need to take a break during coughing spells.  The Board also finds that the Veteran does not meet the criteria for a higher evaluation because the October 2012 VA examiner also reported that his lungs were clear and within 2 minutes after his coughing fit his oxygen saturation returned to 96 percent.  Furthermore, the Board notes that the record is negative for or intrapleural or extrapleural pneumolysis.  Lastly, the Board finds that the above opinions by the VA examiners as to the severity of the Veteran's symptomatology more probative than any lay claims to the contrary because the VA examiners have greater medical expertise.  See Black.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran does not meet the criteria for a rating in excess of 60 percent for his respiratory disorder during this part of the appeal period because it does not cause adverse symptomatology that equates to very severe emphysema with marked restriction of respiratory excursions, chest deformity, intractable to treatment, being persistently underweight, marked weakness and fatigability on slight exertion or intrapleural or extrapleural pneumolysis.  38 C.F.R. § 4.97, Diagnostic Code 6811 (1996); Owens.  Accordingly, under the regulations in effect from October 7, 1996, the Board finds that the Veteran does not meet the criteria for a rating in excess of 60 percent for his respiratory disorder at any time from March 3, 2011.  Id; Fenderson.  

Under the regulations in effect from October 7, 1996, the Board also finds that the record does not show that the Veteran meets the criteria for a higher evaluation.  The Board has reached this conclusion because PFTs during this part of the appeal period show, at its worst, his FEV-1 is 71 percent of predicted value, his FEV-1/FVC is 88 percent of predicted value, and his DLCO (SB) is 55 percent of predicted value and not the 40 percent or less of predicted required for a higher evaluation.  38 C.F.R. § 4.97 (2015).  Likewise, the Board finds that the Veteran does not meet the criteria for a rating in excess of 60 percent during this part of the appeal period because the record is negative for any evidence that his maximum oxygen consumption was at least 15 ml/kg/min (with cardiorespiratory limit) or less.  Similarly, the record is negative for his disability causing cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, a need for outpatient oxygen therapy, pleurisy with empyema, and/or a total spontaneous pneumothorax.  Id.  In fact, the December 2011 and October 2012 VA examiners specifically opined that he did not have this adverse symptomatology and these medical opinions are not contradicted by any other medical evidence of record.  Colvin.  Lastly, in reaching this conclusion the Board has not overlooked the fact that the Veteran is competent to report on what he can see and feel.  See Davidson.  However, the Board finds that his opinions as to the severity of his respiratory disability have limited probative value because this is a complex medical question which as a lay person he is not competent to answer.  Id.  Therefore, under the regulations in effect from October 7, 1996, the Board also finds that the Veteran does not meet the criteria for a rating in excess of 60 percent for his respiratory disorder at any time from March 3, 2011.  Id; Fenderson.  

b.  The Cold Injury

The January 2012 rating decision granted service connection for a cold injury to both feet and rated both feet as a single 10 percent disability from June 29, 1994, to January 12, 1998, separately rated the right foot as 10 percent disabling from January 12, 1998, to April 11, 2011, and separately rated the left foot as 10 percent disabling from January 12, 1998, to April 11, 2011, under 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015). 

Since the Veteran filed his claim the criteria for rating cold injury to both feet under 38 C.F.R. § 4.104 changed.  Specifically, the schedular criteria that were in effect at the beginning of the rating period at issue in this appeal were amended effective January 12, 1998.  See 62 FR 65219 (Dec. 11, 1997).  The January 2012 criteria remain in effect.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).  Tellingly, the March 2016 supplemental statement of the case in compliance with the December 2015 Remand both notified the Veteran of the old and new rating criteria as well as adjudicated his claims under these criteria for the entire appeal period.  Accordingly, the Board finds that the Veteran has been provided notice of the old and new rating criteria and adjudication of his claim may go forward.  See Bernard.  

However, given the change in law, while VA may consider the old criteria for rating the cold injury to both feet for the entire period during which the appeal has been pending, it may only consider the new criteria from January 12, 1998.  See 38 U.S.C.A. § 5110(g), Kuzma; DeSousa; VAOPGCPREC 3-2000.  

Under the regulations in effect prior to January 12, 1998, for residuals of frozen feet (immersion foot), mild symptoms for one or both feet is rated 10 percent.  Persistent moderate swelling, tenderness, redness, etc. is rated 20 percent unilaterally and 30 percent bilaterally.  Loss of toes, or parts, and persistent severe symptoms is rated 30 percent unilaterally and 50 percent bilaterally.  A note indicates that with extensive losses higher ratings may be found warranted by reference to amputation ratings for toes and combination of toes; in the most severe cases, ratings for amputation or loss of use of one or both feet should be considered.  There is no requirement of loss of toes or parts for the persistent moderate or mild under this diagnostic code.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).

Under the criteria in effect from January 12, 1998, cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity are rated 10 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 20 percent disabling.  Cold injury residuals of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis), are rated 30 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be rated separately and the ratings are to be combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).

i.  From June 29, 1994, to January 12, 1998

The Veteran was first afforded a general VA examination in June 1994 VA examination.  At that time, he did not complain of foot problems even though he walked with a cane.  Similarly, the skin examination did not report any problems with his feet.

At the March 1996 personal hearing, the Veteran testified that following his cold injury he had problems with his feet getting unnaturally cold as well as not feeling then very much.  In statements in support of claim received during this appeal period the Veteran made similar claims.  VA treatment records during this part of the appeal period do not document the Veteran's complaints or treatment for residuals of the cold injuries to his feet. 

Under the regulations in effect prior to January 12, 1998, the Board finds that the preponderance of the evidence shows that the Veteran's cold injury residuals is best characterized as mild symptoms for one or both feet as opposed to persistent moderate swelling, tenderness, and/or redness of one or both feet.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).  The Board has reached this conclusion because, despite his reports of his feet getting unnaturally cold as well as not feeling them very much, the Board finds more probative the June 1994 VA examination at which time he did not complain of foot problems even though he walked with a cane and the findings by the examiner in which he did not report any problems with the Veteran's feet.  See Owens.  Furthermore, the Board finds the fact that his medical records during this time period are negative for complaints or treatment for residuals of the cold injuries to the feet further weighs in favor of the Board characterizing his disability as mild.  Id.  Lastly, in reaching this conclusion the Board has not overlooked the fact that the Veteran is competent to report on what he can see and feel.  See Davidson.  However, the Board finds that his opinions as to the severity of his cold injury residuals has limited probative value because this is a complex medical question which as a lay person he is not competent to answer.  Id.  Accordingly, under the regulations in effect prior to January 12, 1998, the Board finds that the Veteran did not meet the criteria for a rating in excess of 10 percent for his cold injury to both feet any time from June 29, 1994, to January 12, 1998.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); Fenderson.  

ii.  From January 12, 1998, to April 11, 2011

During this part of the appeal period, the Veteran was afforded a VA examination in April 2004.  At this time, the Veteran complained of some hypersensitivity to changes in temperature but also reported that he was ambulating and standing without restriction and walking distances without pain.  On examination, the Veteran was intact neurovascular with palpable pedal pulses (2/4 bilaterally).  His skin was intact with no interdigital maceration, lesions, or compromise, bilaterally.  Muscle strength was 5/5.  The examiner opined that there were no signs of structural deformity of the foot bilaterally.  The range of motion of the ankle, subtalar, and metatarsal joints were all within normal limits with no restriction and no pain upon active or passive range of motion of all joints.  Neurological examination was also intact to sensation bilaterally.  Radiographs did not reveal any signs of fracture or degenerative joint disease of the joints of the foot bilaterally.  It was thereafter opined that the Veteran's clinical and radiographic findings show that he did not have any residual nerve or vascular damage. 

At the subsequent July 2004 VA cold injury examination for his hands, the Veteran complained of extremity tingling (hands and feet) with exposure to less than 40 degrees Fahrenheit of temperature. 

At a subsequent August 2005 VA examination, the Veteran complained that since his significant cold exposure in-service he has had pain after walking approximately half a mile and standing 10 minutes along with cramping, numbness, and tenderness.  However, the Veteran did not relate having a problem with significant instability, weakness, swelling, malalignment of the Achilles tendon, or plantar hyperkeratotic lesions.  It was also reported that the Veteran neither took medication nor wears orthotic/bracing for his feet.  On examination, the Veteran had palpable pedal pulses at 2/4 bilaterally.  He had no signs of skin compromise bilaterally.  Neurological examination was intact bilaterally.  Muscle strength was 5/5.  Nails were non-dystrophic and clear in digits 1 through 5 bilaterally.  The Veteran had no significant limitation of motion of the lower extremities, bilaterally.  The Veteran was able to perform toe raises uneventfully with heel inversion indicative of intact posterior tibia tendon bilaterally.  The Veteran also had a normal arch and alignment of the Achilles tendon.  Radiographs revealed no fracture or degenerative joint disease bilaterally.  There was also a normal calcaneal inclination angle bilaterally.  

At the February 2006 VA Gulf War examination, the Veteran reported that his condition had not changed since his last VA examination.  The Veteran's musculoskeletal examination revealed symmetric and firm muscles with full range of motion and no joint swelling, no effusion, no tenderness, no muscle spasm, no atrophy, and no laxity.  Additionally, his neurologic examination was grossly benign and nonfocal with deep tendon reflexes 2+ throughout and sensory to pain, touch, temperature, vibration, and position intact.  His motor function was also intact.  It was opined that his cold injury residuals were unchanged since his last examination.

At the February 2006 VA cold injury and foot examination, the Veteran complained of foot pain after walking approximately one to two miles or standing approximately 15 minutes.  He also complained of problems with foot cramping, numbness, and a throbbing pain.  He reported that he takes Aleve for the occasional discomfort in his feet and he had never worn orthotics or supportive custom-type shoe gear/bracing.  The Veteran did not complain of foot instability, weakness, or swelling.  The examiner thereafter reported that the Veteran had a normal arch morphology with no malalignment of the Achilles tendon as well as no plantar hyperkeratotic lesions or calluses indicative of abnormal weight bearing.  On examination, the pedal pulses were palpable and 2/4.  There were no signs of skin compromise bilaterally.  Neurological examination revealed an intact protective sensation bilaterally.  Muscle strength was 5/5 in all muscle compartments bilateral in the lower extremity.  There was no edema or erythema.  His nails were non-dystrophic and clear.  The Veteran could perform toe raises uneventfully with heel inversion indicative of intact posterior tibia tendon function as well as intact Achilles tendon function.  The Veteran had no significant limitation of motion of any joint of the lower extremity bilaterally, normal arch morphology with a normal alignment of the Achilles tendon, and no valgus positioning or varus positioning of the foot upon weight bearing.  The Veteran had a longitudinal arch upon weight bearing.  Radiographs revealed no significant degenerative joint disease of the forefoot or subtalar joint bilaterally.  The examiner thereafter summarized that, while the Veteran reported that his cold injury caused numbness as well-as pins and needles intermittently, on examination he had intact muscle strength as well as no sensory deficits.  

VA treatment records during this appeal period also periodically document the Veteran's complaints, diagnoses, or treatment foot problems.  However, the Board finds that nothing in these treatment records show his adverse symptomatology to be worse than what was reported at the above VA examination.  See Colvin.  In this regard, April 2004 and August 2005 foot X-rays were negative.

In statement in support of claim received during this appeal period, the Veteran also reported continued to complain off, in substance, problems with foot pain/tingling and numbness and a reduced ability to walk and stand.

Under the regulations in effect prior to January 12, 1998, the Board finds that the preponderance of the evidence shows that his cold injury residuals are best characterized as mild symptoms for the right and left foot as opposed to persistent moderate swelling, tenderness, and/or redness of one or both feet.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).  The Board has reached this conclusion because at none of the above VA examinations or in any of the treatment records was there objective evidence of his cold injury causing the Veteran to have a problem with swelling, tenderness, or redness in either foot.  Likewise, the evidence of record is negative for the loss of toes or parts of toes.  In fact, the April 2004, August 2005, and February 2006 VA examinations were uniform in not disclosing any adverse symptomatology.  See Colvin.  Furthermore, the Board finds that the opinions by these VA examiners more probative than any lay claims to the contrary from the Veteran and his representative because the examiners have greater medical expertise.  See Black.  Accordingly, under the regulations in effect prior to January 12, 1998, the Board finds that the Veteran did not meet the criteria for a rating in excess of 10 percent for his cold injury to the right and left foot at any time from January 12, 1998, to April 11, 2011.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); Fenderson.  

Under the regulations in effect from January 12, 1998, Board also finds that the preponderance of the evidence shows that the cold injury residuals are best characterized as arthralgia or other pain, numbness, or cold sensitivity of the right and left foot as opposed to cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of the right and left foot.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2015).  The Board has reached this conclusion because at none of the above VA examinations or in any of the treatment records was there objective evidence of his cold injury causing, as to either foot, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  In fact, as noted above, the April 2004, August 2005, and February 2006VA examination did not disclose any adverse symptomatology.  See Colvin.  Furthermore, the Board finds that the opinions by these VA examiners more probative than any lay claims to the contrary from the Veteran and his representative because the examiners have greater medical expertise.  See Black.  Accordingly, under the regulations in effect from January 12, 1998, the Board finds that the Veteran did not meet the criteria for a rating in excess of 10 percent for his 

cold injury to the right and left foot at any time from January 12, 1998, to April 11, 2011.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2015); Fenderson.  


ORDER

From November 2, 1993, to March 3, 2011, an initial evaluation in excess of 10 percent for a respiratory illness due to an undiagnosed disability is denied.

From March 3, 2011, an initial evaluation in excess of 60 percent for a respiratory illness due to an undiagnosed disability is denied.

From June 29, 1994, to January 12, 1998, an initial evaluation in excess of 10 percent or separate evaluations for a cold injury to both feet is denied.

From January 12, 1998, to April 11, 2011, an initial evaluation in excess of 10 percent for a cold injury to the right foot is denied.

From January 12, 1998, to April 11, 2011, an initial evaluation in excess of 10 percent for a cold injury to the left foot is denied.


REMAND

As to the claims for initial evaluations in excess of 20 percent for right and left foot cold injuries since April 11, 2011, a review of the record on appeal shows that these disabilities may have worsened since the Veteran's last VA examination in October 2012.  Therefore, the Board finds that a remand for a new VA examination is needed.  38 U.S.C.A. § 5103A(d) (West 2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

On remand, the AOJ should also obtain and associate with the claims file any outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).   
Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all post-March 2016 treatment records held by the Providence VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of the Veteran's cold injury to the feet.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an examination to determine the severity of his cold injury to the feet.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all residual foot pathology found to be present since April 11, 2011.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his attorney a supplemental statement of the case (SSOC)  The Veteran and his attorney should be given an appropriate opportunity for response before returning the appeal to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


